Citation Nr: 0808292	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-26 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


ISSUES

1.  Entitlement to a special home adaptation grant.  

2.  Entitlement to special monthly compensation due to the 
need for aid and attendance, to include consideration of 
whether the January 2005 grant of special monthly 
compensation based on the need for aid and attendance was 
erroneous.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1976 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 2004 
and February 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas.  The July 2004 
rating decision denied the veteran's request for a special 
home adaptation grant.  The February 2005 decision reversed a 
January 2005 decision that granted special monthly 
compensation based on the need for aid and attendance of 
another person.

The issue of entitlement to special monthly compensation and 
whether the grant of special monthly compensation based on 
the need for aid and attendance was erroneous is addressed in 
the REMAND portion of the decision below.

FINDING OF FACT

The veteran is not service-connected or entitled to service 
connection for blindness in both eyes demonstrated by visual 
acuity of 5/200 or less, and is not service-connected or 
entitled to service connection for anatomical loss or loss of 
use of both hands. 

CONCLUSION OF LAW

The criteria for a special home adaptation grant are not met.  
38 U.S.C.A. §§ 2101(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.809a (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is requesting a grant so that he can adapt the 
bathtub, chairs, and doorways in his home for his access, and 
pay for a house scooter/runabout.  He reports that his 
wheelchair does not fit through the doorways of his house, 
and says that he needs his doors widened, and his porch 
outfitted with a ramp.  He also reports that he is unable to 
hold anything in his right hand "of any weight."  

A certificate of eligibility for financial assistance in 
acquiring necessary special home adaptations may be issued to 
a veteran who is entitled to VA compensation for a permanent 
and total service-connected disability, if (a) the veteran is 
not entitled to a certificate of eligibility for assistance 
in acquiring specially adapted housing under 38 C.F.R. § 
3.809; (b) has not previously received assistance in 
acquiring specially adapted housing; and (c) is entitled to 
compensation for permanent and total disability which is due 
to blindness in both eyes with 5/200 visual acuity or less, 
or includes the anatomical loss or loss of use of both hands.  
This assistance will not be available to any veteran more 
than once. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

Review of the record shows that the veteran is service-
connected as follows:

30 percent	residuals, right knee injury
30 percent	residuals, medial meniscectomy, left knee
30 percent	post traumatic, post operative degenerative 
arthritis and osteochondromatosis and 
subluxation of schaphoid, right wrist
20 percent	degenerative arthritis, left knee
10 percent	degenerative arthritis, right knee

In addition to the above service-connected disabilities, in 
April 2003 the veteran was granted Individual Unemployability 
effective February 1, 2003.

Without regard to whether the veteran is entitled to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing, the Board notes that the veteran 
has not asserted, and the evidence does not show, that he is 
entitled to compensation for permanent and total disability 
due to blindness in both eyes with 5/200 visual acuity or 
less.  In fact, while the evidence confirms that he wears 
glasses, physical examination done by VA in February 2004 
found no photophobia, diplopia, or blurred vision, and no 
excessive tearing, itching, or burning.  Moreover, while the 
veteran is service-connected for a right wrist disability, he 
does not have loss of use of both hands.  Indeed, during an 
October 2004 compensation and pension examination he reported 
that he can feed himself once food is prepared, and admitted 
to having driven a car recently.  Physical examination found 
10 to 15 degrees of flexion and extension in both wrists, and 
near normal pronation and supination of both forearms.  In 
addition, the veteran was able to oppose his thumb to his 
digits and his digits to the palm of his hand, and was able 
to make a fist.  Based on the evidence of record, the veteran 
does not meet the criteria for a special home adaptation 
grant.  His request must therefore be denied.  38 C.F.R. § 
3.809a.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).   

VA has met the notice and duty to assist provisions.  A 
letter from the RO dated in May 2004 satisfied the duty to 
notify provisions.  The veteran was apprised of the evidence 
needed to substantiate his claim.  He was also informed of 
the evidence that VA would obtain, and of the evidence that 
he should submit or request VA's assistance in obtaining, and 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim (38 C.F.R. 
§ 3.159(b)(1)).  He was also advised of how VA determines 
effective dates in a letter dated in April 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the April 2006 was issued after the July 2004 rating 
decision, since the veteran's request for a special home 
adaptation grant is denied, no effective date will be 
assigned, so there is no possibility of any prejudice to the 
veteran.  

Regarding the duty to assist, VA treatment records have been 
obtained and associated with the claims file.  The veteran 
has also been accorded numerous C&P examinations; the reports 
of which are of record.  During a June 2005 telephone contact 
he advised that he had no more evidence to submit.  There is 
no indication that additional development is necessary, and 
the Board is satisfied that VA has done everything reasonably 
possible to assist the veteran with his claim.  

ORDER

Entitlement to a special home adaptation grant is denied.


REMAND

In a rating decision dated in January 2005 the veteran was 
granted special monthly compensation based on aid and 
attendance effective September 1, 2004.  The following month 
(February 2005) the RO issued a rating decision reversing the 
January 2005 grant of special monthly compensation, which the 
veteran appealed.

Pursuant to 38 C.F.R. § 3.103(b)(2), no award of compensation 
shall be terminated, reduced or otherwise adversely affected 
unless the beneficiary has been notified of such adverse 
action and has been provided a period of 60 days in which to 
submit evidence for the purpose of showing the adverse action 
should not be taken.  

Pursuant to 38 C.F.R. § 3.105(a), previous determinations 
which are final and binding will be accepted as correct in 
the absence of clear and unmistakable error.  

When an adjudicative agency is of the opinion that a revision 
or an amendment of a previous decision is warranted, a 
difference of opinion being involved rather than a clear and 
unmistakable error, the proposed revision will be recommended 
to Central Office.  However, a decision may be revised under 
§ 3.2600 without being recommended to Central Office.  
38 C.F.R. § 3.105(b).

Under the provisions of 38 C.F.R. § 3.2600, a claimant who 
has filed a timely Notice of Disagreement with a decision on 
a benefit claim has a right to a review of that decision 
under this section.  The review will be conducted by a 
Veterans Service Center Manager or Decision Review Officer, 
at VA's disrcretion.  Review under this section will 
encompass only decisions with which the claimant has 
expressed disagreement in the NOD.  The reviewer will 
consider all evidence of record and applicable law, and will 
give no deference to the decision being reviewed.  38 C.F.R. 
§ 3.2600(a).

However, notwithstanding the above, the reviewer may reverse 
or revise prior decisions on the grounds of clear and 
unmistakable error (see § 3.105(a))  38 C.F.R. § 3.2600(e).  

The February 2005 rating decision was signed by a Decision 
Review Officer who determined that the earlier grant was 
erroneous and issued a corrected rating.  The DRO stated:

A review of the medical evidence shows 
the veteran was in a wheelchair at that 
time due to swelling of his legs and 
obesity.  There was no indication that he 
needed aid and attendance due solely to 
his service connected arthritis.  His 
current treatment records from the VA 
medical center show he has lost 18 pounds 
and is walking with no evidence of a need 
for aid and attendance and no evidence 
that he is housebound.  

Since aid and attendance was granted 
without a single 100% disability, the 
computer would not allow it to be paid 
and the VSR did not pay the additional 
benefit.  Since this is not a reduction 
of a running award, it is not being done 
as a clear and unmistakable error and 
38 C.F.R. § 3.105(e) does not apply.

The jurisdiction was listed as medical or other evidence 
received 2/28/05.  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc), the Court of Appeals for Veterans Claims propounded a 
three-pronged test to determine whether CUE is present in a 
prior determination: (1) "[e]ither the correct facts, as 
they were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.

The DRO appeared to find clear and unmistakable error in the 
earlier decision as he or she stated that there was no 
indication that aid and attendance was required solely as a 
result of service-connected disabilities.  However, the 
narrative then goes on to consider new evidence, some of 
which post-dated the earlier rating decision, and concluded 
that aid and attendance is not warranted.  The DRO then 
stated that this was not being done as clear and unmistakable 
error.  If that is true, then it is not clear how the DRO had 
jurisdiction to issue this determination pursuant to 
38 C.F.R. § 3.105(a) and § 3.2600.  Instead the case should 
have been referred to Central Office as required by 38 C.F.R. 
§ 3.105(b).  Accordingly, remand for compliance with 38 
C.F.R. § 3.105 is warranted.

In addition to the foregoing, it is noted that the veteran 
receives medical care through the Little Rock, Arkansas VAMC.  
VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Accordingly, the RO should 
request all VA medical records pertaining to the veteran that 
are dated from February 2005 to the present.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the Little 
Rock, Arkansas VAMC dating from February 4, 
2005.  Also attempt to obtain any other 
evidence that is identified as relevant by 
the veteran during the course of the remand, 
provided that any necessary authorization 
forms are completed.  If no further 
treatment records exist, the claims file 
should be documented accordingly.

2.  Action to comply with the appropriate 
provisions of 38 C.F.R. § 3.105 discussed 
above must be taken, which should include 
difference of opinion review pursuant to 
38 C.F.R. § 3.105(b).  

3.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1) and given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


